Order filed June 25, 2012




                                                 In The

                              Fourteenth Court of Appeals
                                         NO. 14-11-00406-CR
                                             14-11-00407-CR
                                           ____________

                                RAVEN RYON LOVINGS, Appellant

                                                    V.

                                  THE STATE OF TEXAS, Appellee


                              On Appeal from the 337th District Court
                                        Harris County, Texas
                             Trial Court Cause No. 1249643 and 1249644


                                                ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #25 (DVD).

       The clerk of the 337th District Court is directed to deliver to the Clerk of this court the original
of State's Exhibit #25 (DVD), on or before July 02, 2012. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's Exhibit #25 (DVD), to
the clerk of the 337th District Court.



                                                 PER CURIAM